DETAILED ACTION
Applicant’s Amendment filed on August 10, 2022 has been reviewed. 
Claims 6, 8, 18, 20-21 and 25-40 were cancelled in the Preliminary Amendments.
Claims 22-24 are cancelled in the amendment.
Claims 41-42 are newly added in the amendment.
Claims 1, 5, 7 and 15 are amended in the amendment.
Claims 1-5, 7, 9-17, 19 and 41-42 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 14-17 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2019/0350025 A1), hereinafter referred to as Eriksson, in view of Oyman (US 2018/0139254 A1).

With respect to claim 1, Eriksson teaches A method of streaming data from a user equipment (UE) to an ingestion point in a network (carrying streaming content over the second bearer, para. 0045; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113), comprising: 
establishing an uplink network assistance (UNA) session with a network assistance service of the network (for the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate; this query is handled by Interaction Gateway 855 which interacts with function for recommendation 860, para. 0025; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113), the data streamed to the ingestion point over a streaming interface with the ingestion point that is separate from the UNA session (transmitting a request for network assistance data for a recommended rate to the network node over the first bearer and the received network assistance data comprise an estimated bit rate for the second bearer carrying the streaming media content, para. 0045; also see para. 0121; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113); and 
receiving from the network assistance service an indication of a recommended bit rate estimate with which the data may be streamed under current network conditions (a recommended bit rate is estimated/predicted for wireless device 110, which finally is sent in a response message back to the media client in wireless device 110, para. 0025).
	Eriksson does not explicitly teach
the data streamed over a live streaming interface and the streaming occurring over plural UNA periods;
while streaming of the data and for each of the plural UNA periods 
However, Oyman teaches 
the data streamed over a live streaming interface and the streaming occurring over plural UNA periods (receiving, via a client-to-DANE interface (e.g., 216 with link 232), a set of metric and status messages 404 concurrent with the transmission of the streaming media content, para. 0075; hypertext transfer protocol (HTTP) streaming can be used as a form of multimedia delivery of Internet video; in HTTP streaming, a multimedia file can be partitioned into one or more segments [including partitioned into segments lengths/periods]; HTTP streaming technologies include Apple HTTP Live Streaming, and Adobe HTTP Dynamic Streaming Dynamic adaptive streaming over HTTP (DASH), which can be a standardized HTTP streaming protocol, para. 0023);
while streaming of the data and for each of the plural UNA periods  (receiving, via a client-to-DANE interface (e.g., 216 with link 232), a set of metric and status messages 404 concurrent with the transmission of the streaming media content, para. 0075; the metric and status messages include one or more quality of service parameters that comprise a maximum bit rate, para. 0045; hypertext transfer protocol (HTTP) streaming can be used as a form of multimedia delivery of Internet video; in HTTP streaming, a multimedia file can be partitioned into one or more segments [including partitioned into segments lengths/periods]; HTTP streaming technologies include Apple HTTP Live Streaming, and Adobe HTTP Dynamic Streaming Dynamic adaptive streaming over HTTP (DASH), which can be a standardized HTTP streaming protocol, para. 0023) in order to facilitate various interfaces for specific data and operations as taught by Oyman (para. 0047).
Therefore, based on Eriksson in view of Oyman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oyman to the method of Eriksson in order to facilitate various interfaces for specific data and operations as taught by Oyman (para. 0047).

With respect to claim 2, Eriksson teaches The method of claim 1, wherein the UE selects a data stream configuration from an available set of capabilities to supply an uplink media stream that complies with the recommendation (wireless device 110 performs rate selection by taking into account the recommended traffic rate provided by network node 115, para. 0144; the estimation may be based on any suitable criteria. For example, in certain embodiments the estimation may be based on information such as one or more of: a number of wireless devices in the cell that shares the capacity; the wireless device's radio conditions; and a QoS (e.g., priority) of the bearer. Network node 115 derives a recommended rate, para. 0153).

With respect to claim 3, Eriksson teaches The method of claim 1, wherein the network assistance service is hosted by a network element configured to provide UNA services using standard message envelopes that support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) (in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content (described in ISO/IEC 23009-1 and 3GPP TS 26.247), the part of the DASH standard on Server and Network Assisted DASH (SAND) introduces messages between DASH clients and network elements, para. 0030), the network element being a DASH-aware network element (DANE) (or the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate handled by Interaction Gateway 855 which interacts with function for recommendation, para. 0025; Interaction Gateway 1220 could then be implemented as a DANE and the Interaction signaling implemented as PER and Status messages, para. 0133; fig.3 10).

With respect to claim 4, Eriksson teaches The method of claim 3, wherein the standard message envelopes are server and network assisted DASH (SAND) message envelopes (within the SAND architecture, four categories of messages, called SAND messages are exchanged including Parameters Enhancing Delivery (PED) messages, Parameters Enhancing Reception (PER) messages, status messages, and metrics messages; as shown in FIG. 10, PED messages are exchanged between DANEs 1010a-b, PER messages are sent from DANEs 1010a-b to DASH client 1005, status messages are sent from DASH client 1005 to DANEs 1010a-b, and metrics messages are sent from DASH client 1005 to metrics server 1015, para. 0033; fig. 10).

With respect to claim 14, Eriksson teaches A user equipment comprising a wireless interface and a control circuit configured to carry out the method of claim 1 (carrying streaming content over the second bearer, para. 0045; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113; wireless devices 110 described herein can be any type of wireless device capable, configured, arranged and/or operable to communicate wirelessly with network nodes, para. 0089).

With respect to claim 15, Eriksson teaches A method of providing uplink network assistance (UNA) by a network assistance service to a user equipment (UE) and streaming of data from the UE to an ingestion point in a network (transmitting a request for network assistance data for a recommended rate to the network node over the first bearer and the received network assistance data comprise an estimated bit rate for the second bearer carrying the streaming media content, para. 0045; also see para. 0121; carrying streaming content over the second bearer, para. 0045; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113), comprising: 
establishing an uplink network assistance (UNA) session with the UE (for the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate; this query is handled by Interaction Gateway 855 which interacts with function for recommendation 860, para. 0025; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113), the UNA session being separate from a streaming interface between the UE and the ingestion point over which the data is streamed (transmitting a request for network assistance data for a recommended rate to the network node over the first bearer and the received network assistance data comprise an estimated bit rate for the second bearer carrying the streaming media content, para. 0045; also see para. 0121; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113); 
receiving from the UE a network assistance request (for the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate; this query is handled by Interaction Gateway 855 which interacts with function for recommendation 860, para. 0025); and 
responding to the UE with a network assistance response indicating a bit rate recommendation with which the data may be streamed under current network conditions (a recommended bit rate is estimated/predicted for wireless device 110, which finally is sent in a response message back to the media client in wireless device 110, para. 0025).
Eriksson does not explicitly teach
A method of providing network assistance (UNA) by a network assistance service to a user equipment (UE) during streaming of data in a network, comprising: 
the data is streamed over a live streaming interface and the streaming occurring over plural UNA periods;
while streaming of the data and for each of the plural UNA periods during the streaming, receiving from the UE a network assistance request;
However, Oyman teaches 
A method of providing network assistance (UNA) by a network assistance service to a user equipment (UE) during streaming of data in a network (receiving, via a client-to-DANE interface (e.g., 216 with link 232), a set of metric and status messages 404 concurrent with the transmission of the streaming media content, para. 0075), comprising: 
the data is streamed over a live streaming interface and the streaming occurring over plural UNA periods (receiving, via a client-to-DANE interface (e.g., 216 with link 232), a set of metric and status messages 404 concurrent with the transmission of the streaming media content, para. 0075; hypertext transfer protocol (HTTP) streaming can be used as a form of multimedia delivery of Internet video; in HTTP streaming, a multimedia file can be partitioned into one or more segments [including partitioned into segments lengths/periods]; HTTP streaming technologies include Apple HTTP Live Streaming, and Adobe HTTP Dynamic Streaming Dynamic adaptive streaming over HTTP (DASH), which can be a standardized HTTP streaming protocol, para. 0023);
while streaming of the data and for each of the plural UNA periods during the streaming, receiving from the UE a network assistance request (receiving, via a client-to-DANE interface (e.g., 216 with link 232), a set of metric and status messages 404 concurrent with the transmission of the streaming media content, para. 0075; the metric and status messages include one or more quality of service parameters that comprise a maximum bit rate, para. 0045; hypertext transfer protocol (HTTP) streaming can be used as a form of multimedia delivery of Internet video; in HTTP streaming, a multimedia file can be partitioned into one or more segments [including partitioned into segments lengths/periods]; HTTP streaming technologies include Apple HTTP Live Streaming, and Adobe HTTP Dynamic Streaming Dynamic adaptive streaming over HTTP (DASH), which can be a standardized HTTP streaming protocol, para. 0023) in order to facilitate various interfaces for specific data and operations as taught by Oyman (para. 0047);
Therefore, based on Eriksson in view of Oyman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oyman to the method of Eriksson in order to facilitate various interfaces for specific data and operations as taught by Oyman (para. 0047).

With respect to claim 16, Eriksson teaches The method of claim 15, wherein the network assistance service is hosted by a network element configured to provide UNA services using standard message envelopes that support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) (in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content (described in ISO/IEC 23009-1 and 3GPP TS 26.247), the part of the DASH standard on Server and Network Assisted DASH (SAND) introduces messages between DASH clients and network elements, para. 0030), the network element being a DASH-aware network element (DANE) (or the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate handled by Interaction Gateway 855 which interacts with function for recommendation, para. 0025; Interaction Gateway 1220 could then be implemented as a DANE and the Interaction signaling implemented as PER and Status messages, para. 0133; fig.3 10).

With respect to claim 17, Eriksson teaches The method of claim 16, wherein the standard message envelopes are server and network assisted DASH (SAND) message envelopes (within the SAND architecture, four categories of messages, called SAND messages are exchanged including Parameters Enhancing Delivery (PED) messages, Parameters Enhancing Reception (PER) messages, status messages, and metrics messages; as shown in FIG. 10, PED messages are exchanged between DANEs 1010a-b, PER messages are sent from DANEs 1010a-b to DASH client 1005, status messages are sent from DASH client 1005 to DANEs 1010a-b, and metrics messages are sent from DASH client 1005 to metrics server 1015, para. 0033; fig. 10).

With respect to claim 41, Eriksson teaches The method of claim 1, further comprising, before delivering data over the streaming interface transmitting a request for network assistance data for a recommended rate to the network node over the first bearer and the received network assistance data comprise an estimated bit rate for the second bearer carrying the streaming media content, para. 0045; also see para. 0121; the context of wireless transmissions in the downlink (DL), the present disclosure contemplates that the various embodiments are equally applicable in the uplink (UL), para. 0113, the UE requesting network assistance from the network assistance service (for the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate; this query is handled by Interaction Gateway 855 which interacts with function for recommendation 860, para. 0025), the received indication being received in a reply to the request for network assistance (a recommended bit rate is estimated/predicted for wireless device 110, which finally is sent in a response message back to the media client in wireless device 110, para. 0025).
Eriksson does not explicitly teach delivering data in each UNA period over the live streaming interface,
However, Oyman teaches delivering data in each UNA period over the live streaming interface (receiving, via a client-to-DANE interface (e.g., 216 with link 232), a set of metric and status messages 404 concurrent with the transmission of the streaming media content, para. 0075; hypertext transfer protocol (HTTP) streaming can be used as a form of multimedia delivery of Internet video; in HTTP streaming, a multimedia file can be partitioned into one or more segments [including partitioned into segments lengths/periods]; HTTP streaming technologies include Apple HTTP Live Streaming, and Adobe HTTP Dynamic Streaming Dynamic adaptive streaming over HTTP (DASH), which can be a standardized HTTP streaming protocol, para. 0023) in order to facilitate various interfaces for specific data and operations as taught by Oyman (para. 0047),
Therefore, based on Eriksson in view of Oyman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oyman to the method of Eriksson in order to facilitate various interfaces for specific data and operations as taught by Oyman (para. 0047).

Claims 5, 7 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2019/0350025 A1), hereinafter referred to as Eriksson, in view of Oyman (US 2018/0139254 A1), and further in view of Bergstrom (US 2016/0192029 A1).

With respect to claim 5, Eriksson in view of Oyman teaches The method of claim 1 as described above, 
Eriksson in view of Oyman does not explicitly teach wherein the data is streamed according to protocol that employs a continuous stream, and wherein the data is segmented for the UNA by logically dividing the data at the UE into lengths corresponding to a predetermined duration of audiovisual content even though streaming transmission of the data is carried out continuously, the predetermined duration being the UNA period.
However, Bergstrom teaches wherein the data is streamed according to protocol that employs a continuous stream, and wherein the data is segmented for the UNA by logically dividing the data at the UE into lengths corresponding to a predetermined duration of audiovisual content even though streaming transmission of the data is carried out continuously, the predetermined duration being the UNA period (the video content is divided into an ordered linear stream of small files or “video segments” (e.g., 1 to 10 seconds in length) that are delivered to users who can start viewing them as they are received; to view a continuous stream of video content without delay or jitter, each video segment must be played at regular intervals—e.g., 30 frames per second (fps) so they can continuously receive and view the content while it is still being sent, para. 0015) in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).
Therefore, based on Eriksson in view of Oyman, and further in view of Bergstrom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bergstrom to the method of Eriksson in view of Oyman in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).

With respect to claim 7, Eriksson in view of Oyman teaches The method of claim 1 as described above, 
Eriksson in view of Oyman does not explicitly teach wherein the data is segmented for transmission according to a data streaming protocol that defines data segmentation, and wherein the UNA period is defined by a predetermined number of segment lengths.
However, Bergstrom teaches wherein the data is segmented for transmission according to a data streaming protocol that defines data segmentation, and wherein the UNA period is defined by a predetermined number of segment lengths (the video content is divided into an ordered linear stream of small files or “video segments” (e.g., 1 to 10 seconds in length) that are delivered to users who can start viewing them as they are received; to view a continuous stream of video content without delay or jitter, each video segment must be played at regular intervals—e.g., 30 frames per second (fps), para. 0015) in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).
Therefore, based on Eriksson in view of Oyman, and further in view of Bergstrom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bergstrom to the method of Eriksson in view of Oyman in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).

With respect to claim 42, Eriksson in view of Oyman teaches The method of claim 15 as described above, 
Eriksson in view of Oyman does not explicitly teach wherein the data is segmented for transmission according to a data streaming protocol that defines data segmentation, and wherein the UNA period is defined by a predetermined number of segment lengths.
However, Bergstrom teaches wherein the data is segmented for transmission according to a data streaming protocol that defines data segmentation, and wherein the UNA period is defined by a predetermined number of segment lengths (the video content is divided into an ordered linear stream of small files or “video segments” (e.g., 1 to 10 seconds in length) that are delivered to users who can start viewing them as they are received; to view a continuous stream of video content without delay or jitter, each video segment must be played at regular intervals—e.g., 30 frames per second (fps), para. 0015) in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).
Therefore, based on Eriksson in view of Oyman, and further in view of Bergstrom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bergstrom to the method of Eriksson in view of Oyman in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2019/0350025 A1), hereinafter referred to as Eriksson, in view of Oyman (US 2018/0139254 A1), further in view of Fieau et al. (US 2017/0142218 A1), hereinafter referred to as Fieau, and furthermore in view of Hong (US 2016/0335073 A1).

With respect to claim 9, Eriksson in view of Oyman teaches The method of claim 1 as described above, 
Eriksson in view of Oyman does not explicitly teach further comprising, in response to a cache command from the network assistance service, caching one or more segments of the data.
However, Fieau teaches further comprising, in response to a cache command from the network assistance service, caching the data (the proxy server 20 sends during a step G4 a command for caching the content C in the content distribution network 100 to the browser module 12; the sending of the caching command is more particularly performed in “push” mode, para. 0092; a browser module 12 arranged to run on a terminal 10 arranged to receive from a proxy server a command for caching, para. 0115; the caching of the content is performed only upon a network command, para. 0013) in order to benefit from faster distribution and thus improve user satisfaction as taught by Fieau (para. 0012).
Therefore, based on Eriksson in view of Oyman, and further in view of Fieau, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fieau to the method of Eriksson in view of Oyman in order to benefit from faster distribution and thus improve user satisfaction as taught by Fieau (para. 0012).
	Eriksson in view of Oyman, and further in view of Fieau does not explicitly teach caching one or more segments of the data.
However, Hong teaches caching one or more segments of the data (generating a plurality of segments representing the data; beginning upload the plurality of segments to the remote server over the first interface; and if communication with the remote server over the first interface is disrupted prior to uploading all of the plurality of segments, performing at least one of caching a remaining segment of the plurality of segments or caching the plurality of segments, claim 9) in order to enable efficient wireless transmission as taught by Hong (para. 0003).
Therefore, based on Eriksson in view of Oyman, further in view of Fieau, and furthermore in view of Hong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hong to the method of Eriksson in view of Oyman, and further in view of Fieau in order to enable efficient wireless transmission as taught by Hong (para. 0003).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2019/0350025 A1), hereinafter referred to as Eriksson, in view of Oyman (US 2018/0139254 A1), and in view of Fieau et al. (US 2017/0142218 A1), hereinafter referred to as Fieau, further in view of Hong (US 2016/0335073 A1), and furthermore in view of Schmidt et al. (US 2008/0133839 A1), hereinafter referred to as Schmidt.

With respect to claim 10, Eriksson in view of Oyman, further in view of Fieau, and furthermore in view of Hong teaches The method of claim 9 as described above, 
Eriksson in view of Oyman, further in view of Fieau, and furthermore in view of Hong does not explicitly teach further comprising sending multiple cached segments in bulk.
However, Schmidt teaches further comprising sending multiple cached segments in bulk (segmented cache memory 502 includes a first group 510 of cache segments for handling the transfer of information in a streaming mode, and a second group 512 of cache segments for handling the transfer of information in a bulk transfer mode, para. 0075) in order to consume information as quickly as the information is retrieved as taught by Schmidt (claim 1).
Therefore, based on Eriksson in view of Oyman, further in view of Fieau, and in view of Hong, and furthermore in view of Schmidt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schmidt to the method of Eriksson in view of Oyman, further in view of Fieau, and furthermore in view of Hong in order to consume information as quickly as the information is retrieved as taught by Schmidt (claim 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2019/0350025 A1), hereinafter referred to as Eriksson, in view of Oyman (US 2018/0139254 A1), and further in view of Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller.

With respect to claim 11, Eriksson in view of Oyman teaches The method of claim 1 as described above, 
Eriksson in view of Oyman does not explicitly teach further comprising: 
receiving a request from the ingestion point to change a quality level of the content of the data stream to a requested quality level; and 
requesting confirmation from the network assistance service that the quality level requested by the network ingestion point is recommended under current network transmission conditions.
However, Miller teaches further comprising: 
receiving a request from the ingestion point to change a quality level of the content of the data stream to a requested quality level (the core network select a QoS to be granted to the UE 115-a based on the request from the third-party application server and a maximum QoS that the network can support for the UE 115-a based on congestion and/or loading at the base station 105-a or core network, para. 0052); and 
requesting confirmation from the network assistance service that the quality level requested by the network ingestion point is recommended under current network transmission conditions (the core network confirm that the UE 115-a is authorized to stream the uplink media content and grant a QoS for the UE 115-a to stream the media content that the network can support for the UE 115-a based on congestion and/or loading at the base station 105-a or core network, para. 0052) in order to dynamically adjust to match a streaming bandwidth of the media content to the estimated uplink throughput of the wireless network as taught by Miller (para. 0017).
Therefore, based on Eriksson in view of Oyman, and further in view of Miller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Miller to the method of Eriksson in view of Oyman in order to dynamically adjust to match a streaming bandwidth of the media content to the estimated uplink throughput of the wireless network as taught by Miller (para. 0017).

Claims 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2019/0350025 A1), hereinafter referred to as Eriksson, in view of Oyman (US 2018/0139254 A1), and further in view of Yu et al. (US 2019/0379720 A1), hereinafter referred to as Yu.

With respect to claim 12, Eriksson in view of Oyman teaches The method of claim 1 as described above, 
Eriksson in view of Oyman does not explicitly teach wherein the UE is authenticated to the network assistance service as part of a UNA message sent to the network assistance service as having pre-arranged authorization to be granted access to at least one of the UNA services or priority access to network bandwidth resources.
However, Yu teaches wherein the UE is authenticated to the network assistance service as part of a UNA message sent to the network assistance service as having pre-arranged authorization to be granted access to at least one of the UNA services or priority access to network bandwidth resources (the SAND message within the ClientHello message may include both UEAA ID and the service ID, and their corresponding TLS extensions, to allow the network to authenticate/authorize the UE 120 and OTT streaming service, para. 0072; the SAND entity 140 may then calculate a hash value using the security key, an IP address of the UE 120, and the service ID. The SAND entity 140 may compare the calculated hash value with the UEAA ID, para. 0073; if the calculated hash value matches the UEAA ID, the SAND entity 140 may authenticate/authorize the UE 120 and the OTT streaming service and the operation flow/algorithmic 400 structure may advance to engaging SAND entity 128 in a SAND message exchange at 420, para. 0074) in order to improve efficiency of streaming sessions as taught by Yu (para. 0028).
Therefore, based on Eriksson in view of Oyman, and further in view of Yu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yu to the method of Eriksson in view of Oyman in order to improve efficiency of streaming sessions as taught by Yu (para. 0028).

With respect to claim 13, Eriksson in view of Oyman, and further in view of Yu teaches The method of claim 12 as described above, 
Further, Yu teaches wherein the UNA message conforms to a standard message envelope to support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) and one or more fields of the UNA message conveys an authentication code or security token (wherein the SAND message includes a user equipment authentication/authorization identifier (“UEAA ID”) and a service identifier (“ID”) and the method further comprises: authenticating or authorizing a user equipment (“UE”) or over-the-top (“OTT”) streaming service based on the UEAA ID and the service ID; and engaging a SAND entity in a message exchange based on the authentication or authorization of the UE or OTT streaming service, para. 0134) in order to improve efficiency of streaming sessions  as taught by Yu (para. 0028).
Therefore, based on Eriksson in view of Oyman, and further in view of Yu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yu to the method of Eriksson in view of Oyman in order to improve efficiency of streaming sessions as taught by Yu (para. 0028).

With respect to claim 19, Eriksson in view of Oyman teaches The method of claim 15 a described above, 
Eriksson in view of Oyman does not explicitly teach further comprising authenticating that the UE is eligible for UNA services or priority access to network bandwidth resources by verifying data in a UNA message received from the UE.
However, Yu teaches further comprising authenticating that the UE is eligible for UNA services or priority access to network bandwidth resources by verifying data in a UNA message received from the UE (the SAND message within the ClientHello message may include both UEAA ID and the service ID, and their corresponding TLS extensions, to allow the network to authenticate/authorize the UE 120 and OTT streaming service, para. 0072; the SAND entity 140 may then calculate a hash value using the security key, an IP address of the UE 120, and the service ID. The SAND entity 140 may compare the calculated hash value with the UEAA ID, para. 0073; if the calculated hash value matches the UEAA ID, the SAND entity 140 may authenticate/authorize the UE 120 and the OTT streaming service and the operation flow/algorithmic 400 structure may advance to engaging SAND entity 128 in a SAND message exchange at 420, para. 0074) in order to improve efficiency of streaming sessions  as taught by Yu (para. 0028).
Therefore, based on Eriksson in view of Oyman, and further in view of Yu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yu to the method of Eriksson in view of Oyman in order to improve efficiency of streaming sessions  as taught by Yu (para. 0028).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-17, 19 and 41-42 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        

November 18, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447